Case 1:19-cr-00138-RLY-DML Document 35 Filed 02/14/20 Page 1 of 1 PageID #: 147




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )     No. 1:19-cr-00138-RLY-DML
                                                )
 DANNY RAY WILLIAMS,                            ) -01
                                                )
                            Defendant.          )

                                  SCHEDULING ORDER

       The court, upon agreement of the parties, VACATED the sentencing hearing set

 for February 13, 2020 and RESET hearing to JANUARY 14, 2021 at 10:00 a.m. The

 defendant is ordered to appear, with counsel, before the Honorable Richard L. Young,

 Judge, in room 349, U.S. Courthouse, 46 East Ohio Street, Indianapolis, Indiana 46204.


 SO ORDERED this 14th day of February 2020.




 Distributed Electronically to Registered Counsel of Record
